Case 8:16-cv-03319-JDW-AEP Document 187 Filed 12/17/18 Page 1 of 7 PagelD 3505

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

SUNCOAST WATERKEEPER, OUR
CHILDREN’S EARTH FOUNDATION, and
ECOLOGICAL RIGHTS FOUNDATION,
Case No.: 8:16-cv-03319-JDW-AEP

Plaintiffs,

¥.

CITY OF ST. PETERSBURG,

 

Defendant.

 

STIPULATED ORDER OF PARTIAL DISMISSAL AND COURT’S RETENTION OF
JURISDICTION
Plaintiffs Suncoast Waterkeeper, Our Children’s Earth Foundation, and Ecological Rights
Foundation (“Plaintiffs”) and Defendant City of St. Petersburg hereby enter into this Stipulated
Order of Partial Dismissal and Court’s Retention of Jurisdiction (“Stipulated Order”) in
settlement of this action.

NOW, THEREFORE, the Parties hereby stipulate and the Court orders as follows:

1. Amended Consent Order OGC No. 16-1280: In partial settlement of this action,
the City agreed to request an amendment to Consent Order OGC No. 16-1280 from the Florida
Department of Environmental Protection (“FDEP”) to include additional requirements, and FDEP
agreed to the City’s request. Consent Order OGC No. 16-1280 (effective July 26, 2017) and the
First Amendment to Consent Order (effective October 12, 2018) (hereinafter collectively referred

to as “Amended Consent Order’) are attached to this Stipulated Order as Attachments A and B,
Case 8:16-cv-03319-JDW-AEP Document 187 Filed 12/17/18 Page 2 of 7 PagelD 3506

respectively. The Parties agree the City’s compliance with the Amended Consent Order is

enforceable by this Court.

2, Additional Public Interest Project: Within fourteen (14) days of the date of
entry of this Stipulated Order by the Court, the City shall make a payment of $200,000 to the
Tampa Bay Estuary Program (263 13th Avenue South, Suite 350, St. Petersburg, FL 33701) to be
used for projects to secure significant environmental benefits to the watersheds and ocean waters
in and adjacent to the City. A copy of such payment shall be sent to the Plaintiffs under

Paragraph 3.

3, Reporting and Communication Between the Parties: Until the Termination

 

Date, the City shall provide Plaintiffs courtesy copies of all reports to FDEP under the Amended
Consent Order at such time that reports are provided to FDEP. Additional documents requested
by Plaintiffs in relation to work performed under the Amended Consent Order shall be provided
pursuant to the Florida’s Public Records Act. Nothing herein prevents the City from regularly
communicating with Plaintiffs’ sewage engineer concerning the work required under the
Amended Consent Order. Atl documents and payments required to be forwarded by one Party
to another shall be sent to the following individuals as electronic computer files at the e-mail
addresses specified below, or to a mailing address if a given document cannot be e-mailed. Any

change in the individuals designated by either Party must be made in writing to the other Parties,

Plaintiff Environmental Groups:
Executive Director

Suncoast Waterkeeper

P.O. Box 1028

Sarasota, FL 34230

jbloom@ suncoastwaterkeeper.org
Case 8:16-cv-03319-JDW-AEP Document 187 Filed 12/17/18 Page 3 of 7 PagelD 3507

Defendant City of St. Petersburg:

Director of Water Resources Division
City of St. Petersburg

Post Office Box 2842

St. Petersburg, Florida 33731-2842

John.Palenchar@istpetc.org

 

 

Jacqueline Kovilaritch

City Attorney

City of St. Petersburg

Post Office Box 2842

St. Petersburg, Florida 33731-2842
jacqueline kovilaritch@sipete.org

 

4. Compliance Monitoring Fund: The City shall pay to the Plaintiffs a total of
$15,000 per year for five years to fund compliance monitoring of the City’s commitments under
this Stipulated Order and tis Attachments, for services provided by the Plaintiffs’ professional
engineers licensed in the State of Florida and for mediation under Paragraph 6. The Compliance
Monitoring Fund payments shall be made annually, commencing on January 2, 2019 and annually
thereafter with final payment on January 2, 2023. By February 15 following the end of the each
year in which payment is received, Plaintiffs shall (a) report to the City the total amount expended
on its engineer or on mediation hereunder in the prior calendar year and (b) refund unused funds

to the City if the total amount reported is less than $15,000.

5. Attorneys’ Fees and Costs: Plaintiffs’ claim for “costs of litigation (including
reasonable attorney and expert witness fees)” under Section 505(d) of the Clean Water Act is not
resolved by this Stipulated Order, and Plaintiffs reserve all rights to seek such fees and costs. So
as not to impede settlement, Defendant agrees that Section 505(d) of the Clean Water Act
provides a process where a court may award to Plaintiffs their reasonable attorneys’ fees and costs
in an amount to be determined by the Magistrate of this Court, the Honorable Anthony E.
Porcelli, in accordance with applicable principles of law. The hearing before the Magistrate on the

amount of attorneys’ fees and costs shall be held as soon as possible after the Effective Date of
Case 8:16-cv-03319-JDW-AEP Document 187 Filed 12/17/18 Page 4 of 7 PagelD 3508

this Stipulated Order. The Court’s Orders issued under Local Rule 3.08(b) (Dkt 168, 173) shall

have no effect on Plaintiffs’ rights under Section 505(d) of the Clean Water Act.

6. Dispute Resolution: The Dispute Resolution procedure of this Paragraph shall be
the exclusive mechanism to resolve any disputes arising under this Stipulated Order and its
Attachments. This procedure does not apply to disputes between the City and FDEP regarding the
Amended Consent Order. Any dispute that arises under this Stipulated Order shall initially be
subject to a period of informal negotiations, which shall not extend beyond thirty (30) days unless
the Partics otherwise mutually agree in writing to an extension of the informal negotiation period
and/or a mediation process. The dispute shall be considered to have arisen on the date one Party
receives written notification from the other, specifically referencing this Paragraph, that there is a
dispute. Such notice shall clearly state the matter in dispute. If the Parties cannot resolve a
dispute by informal negotiations, whether before or immediately after the lapse of the thirty (30)
day informal negotiations, then the Parties must seek the intervening role of a certified federal
court mediator, with such individual chosen by mutual agreement of the Parties. If the Parties
cannot agree upon a mediator after exchanging no fewer than five (5) proposed mediator
recommendations per party, then after a period of thirty (30) days (following the expiration of the
informal negotiation period), either Party may file a Dispute Resolution motion with the Court.
The mediation period shall not extend beyond forty-five (45) days from the end of the informal
negotiation period, unless the Parties otherwise mutually agree in writing to an extension of the
mediation period. If the Parties cannot resolve a dispute by mediation, at the conclusion of the
forty-five (45) day mediation period, either Party may file a Dispute Resolution motion with the
court. The motion shall refer to this Stipulated Order and Paragraph and shall set forth the

nature of the dispute and a proposal for its resolution. The opposing Party shail have thirty (30)
Case 8:16-cv-03319-JDW-AEP Document 187 Filed 12/17/18 Page 5 of 7 PagelD 3509

days in which to file a response with an alternate proposal for resolution. As to any and all
disputes under this Paragraph, the Court shall determine which proposed resolution is most
appropriate, in light of the circumstances and proposals presented to it and consistent with the

Clean Water Act.

7. Effective Date: As required by Section 505(c)(3) of the Clean Water Act,
Plaintiffs provided a copy of this Stipulated Order to the United States Environmental Protection
Agency (“EPA”) and the United States Department of Justice (“DOJ”), and forty-five (45) days
have passed since the United States received such copy. The Stipulated Order becomes effective

on the date signed and issued by the Court.

8. Termination Date: This Stipulated Order shall terminate on December 31, 2024.

9, Incorporation and Modification: This Stipulated Order and its Attachments

 

contain the entire agreement between the Parties and no material modifications shali be valid
unless in writing, mutually agreed to and executed by the Parties, and entered by the Court.
Non-material changes to this Stipulated Order, including its Attachments, may be made by written
agreement of the Parties without Court approval and such written modifications shall be deemed

incorporated into this Stipulated Order.

10. Retention of Jurisdiction and Partial Dismissal: The Court shall retain
jurisdiction to enforce the terms of this Stipulated Order and its Attachments until the
Termination Date and to resolve disputes that are not resolved through the dispute resolution
process prescribed above that may arise between the Parties. In consideration of the City’s
agreement to this Stipulated Order and Attachments, Plaintiffs’ agree that the claims alleged in

the Second Amended Complaint through August 2, 2018, except for Plaintiffs claims under
Case 8:16-cv-03319-JDW-AEP Document 187 Filed 12/17/18 Page 6 of 7 PagelD 3510

Section 505(d) of the Clean Water Act, are dismissed with prejudice consistent with the terms and
condition of this Stipulated Order. The partial settlement of this action as embodied in this
Stipulated Order and its Attachments is fair, reasonable, in the public interest, and furthers the
objectives of the Clean Water Act. The case is not dismissed as to Plaintiffs’ claim for attorney

fees and costs under Section 505(d) of the Clean Water Act.

IT IS SO STIPULATED through agreement of counsel as authorized to so stipulate

by their respective clients:

Respectfully submitted,

December 13, 2018

 

 

/s/ Justin Bloom /s/ Brian A. Boives

Justin Bloom Brian A. Bolves, FBN 367079

FL Bar # 89109 Manson Bolves Donaldson Varn, P.A.

Justin Bloom Attorney at Law, PA 1011 West Swann Avenue

P.O. Box 1028 Tampa, FL 33606

Sarasota, FL 34230 P: 813.514.4700

Telephone: (917) 991-7593 F: 813.514.4701

Facsimile: (8663 574-2169 E: bbolves@mansonbolves.com

Email: bloomesq] @gmail.com Attorney for Defendant CITY OF ST.
PETERSBURG

/s/ Kathryn Schmidt

Kathryn Schmidt (Pro Hac Vice)

Van Ness Feldman

1050 Thomas Jefferson Street NW
Seventh Floor

Washington, DC 20007

P: 303-564-1298

F: 202-338-2361

E: kschmidt@vnf.com

Attorneys for Plaintiffs, SUNCOAST
WATERKEEPER, OUR CHILDREN’S
EARTH FOUNDATION, ECOLOGICAL
RIGHTS FOUNDATION

 
Case 8:16-cv-03319-JDW-AEP Document 187 Filed 12/17/18 Page 7 of 7 PagelD 3511
Case 8:16-cv-03319-JDW-AEP Document 182 Filed 12/13/18 Page 7 of 7 PagelD 3469

Pursuant to the foregoing stipulation of the Parties, IT IS SO ORDERED this nn
day of December , 2018. This Stipulated Order does not resolve Plaintiffs’ claims for
litigation costs under Section 505(d) of the Clean Water Act, which are directed for further
proceedings and shall be determined as expeditiously as possible by the Magistrate assigned to

this case, The Honorable Anthony E. Porcelli.

 

 

Uniféd States District Judge
